


CHANGE IN CONTROL AND TERMINATION AGREEMENT




THIS CHANGE IN CONTROL AND TERMINATION AGREEMENT (the “Agreement”), to be
effective as of the ____ day of ______, ____, is made and entered into by and
between MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee corporation (the
“Company”) and ______________________ (the “Employee”).


RECITALS:


WHEREAS, the Company acknowledges that the Employee’s contributions to the past
and future growth and success of the Company have been and will continue to be
substantial. As a publicly held corporation, the Company recognizes that there
exists a possibility of a Change in Control (as defined herein) of the Company.
The Company also recognizes that the possibility of such a Change in Control may
contribute to uncertainty on the part of management and may result in the
departure or distraction of senior management from their operating
responsibilities.


WHEREAS, outstanding management of the Company is always essential to advancing
the best interests of the Company’s shareholders. In the event of a threat or
occurrence of a bid to acquire or change control of the Company or to effect a
business combination, it is particularly important that the Company’s businesses
be continued with a minimum of disruption. The Company believes that the
objective of securing and retaining outstanding management will be achieved if
the Company’s key management employees are given assurances of employment
security so they will not be distracted by personal uncertainties and risks
created by such circumstances.


NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation the Company agrees herein to pay to the Employee, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Employee agree as follows:


1.    Definitions. For purposes of this Agreement, the following terms shall
have the following definitions:


“Arbitrators” means the arbitrators selected to conduct any arbitration
proceeding in connection with any disputes arising out of or relating to this
Agreement.


“Award Plans” means all stock option, incentive compensation, profit
participation, bonus or extra compensation plans that are adopted by the Company
and in which the Company’s employees of the same level as the Employee are
entitled to participate.


“Benefit Plans” means each and every health, life, medical, dental, disability,
insurance and welfare plan maintained by the Company for the benefit of the
Employee or the employees of the Company generally, provided that the Employee
is eligible to participate in such plan under the eligibility provisions thereof
that are generally applicable to participants therein.


“Board” means the Board of Directors of the Company.






--------------------------------------------------------------------------------




“Change in Control” means any of the following events which occur during the
Term of this Agreement:


(i)any “Person”, as that term is used in Section 13(d) and Section 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than
an entity in which the Company, directly or indirectly, beneficially owns 50% or
more of the voting securities or any Company-sponsored employee benefit plan,
becomes a beneficial owner (as defined in Rule 13d-3 under the Exchange Act or
any successor rule or regulation), directly or indirectly, of securities of the
Company representing 40% or more of the combined voting power of the Company’s
then outstanding securities entitled to vote generally in the election of
directors, regardless of whether or not the Board shall have approved the
acquisition of such securities by the acquiring person;


(ii)during any period of twenty-four (24) consecutive months, individuals who at
the beginning of such period constituted the Board and any new director (other
than a director designated by a Person who has entered into an agreement with
the Company to effect a transaction described in subsections (i), (iii) or (iv)
hereof) whose election or nomination for election to the Board was or is
approved of by a vote of at least two-thirds of the directors at the beginning
of such twenty-four (24) month period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority of the Board;


(iii)the Company is merged, consolidated or reorganized into or with another
corporation or other legal person, or securities of the Company are exchanged
for securities of another corporation or other legal person, and immediately
after such merger, consolidation, reorganization or exchange less than a
majority of the combined voting power of the then-outstanding securities of such
corporation or person immediately after such transaction are held, directly or
indirectly, in the aggregate by the holders of securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction;


(iv)the Company in any transaction or series of related transactions, sells all
or substantially all of its assets to any other corporation or other legal
person and less than a majority of the combined voting power of the
then-outstanding securities of such corporation or person immediately after such
sale or sales are held, directly or indirectly, in the aggregate by the holders
of the securities entitled to vote generally in the election of directors of the
Company immediately prior to such sale:


(v)the Company and its affiliates shall sell or transfer (in a single
transaction or series of related transactions) to a non-affiliate business
operations or assets that generated at least two-thirds of the consolidated
revenues (determined on the basis of the Company’s four most recently completed
fiscal quarters for which reports have been filed under the Exchange Act) of the
Company and its subsidiaries immediately prior thereto;


(vi)    the shareholders for the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or


(vii)    any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this sentence.


“Change in Control Benefits” means the Termination Payment and all other
payments, benefits or compensation which the Employee receives or has the right
to receive from the Company or any of its affiliates as a result of the Change
in Control and/or the Employee’s Change in Control Termination.




--------------------------------------------------------------------------------






“Change in Control Termination” means (i) a Termination Without Cause of the
Employee’s employment by the Company, in anticipation of, on, or within two (2)
years after a Change in Control, or (ii) the Employee’s resignation for Good
Reason on or within two (2) years after a Change in Control.


“Code” means the Internal Revenue Code of 1986, as amended.


“Company” means Mid-America Apartment Communities, Inc., a Tennessee
corporation, and any successor to its business and/or assets which assumes and
agrees to perform this Agreement by operation of law, or otherwise.


“Company Shares” means the shares of the common stock of the Company or any
securities of a successor company which shall have replaced such common stock.


“Compensation Committee” means the compensation committee of the Board.


“Employee” means the person identified in the preamble paragraph of this
Agreement.


“Excise Tax” means the excise tax imposed by Section 4999 of the Code.


“Fair Market Value” means, on any given date, the closing sale price of the
common stock of the Company on the New York Stock Exchange on such date, or, if
the New York Stock Exchange shall be closed on such date, the next preceding
date on which the New York Stock Exchange shall have been open.


“Good Reason” means that the Employee terminated his employment because, within
the six (6) month period preceding the Employee’s termination, one or more of
the following conditions arose and the Employee notified the Company of such
condition within 90 days of its occurrence and the Company did not remedy such
condition within 30 days:


(i)a material diminution in the Employee’s Base Salary as in effect on the date
hereof or as the same may be increased from time to time;
(ii)a material diminution in the Employee’s authority, duties, or
responsibilities;
(iii)the relocation of the Company’s principal executive offices to a location
outside a thirty-mile radius of Memphis, Tennessee or the Company’s requiring
the Employee to be based at any place other than a location within a thirty-mile
radius of Memphis, Tennessee, except for reasonably required travel on the
Company’s business; or
(iv)any other action or inaction that constitutes a material breach by the
Company of this Agreement.
“Multi-Family Residential Business” means the business of acquiring, developing,
constructing, owning or operating multi-family residential apartment
communities.


“Multi-Family Residential Property” means any real estate upon which the
Multi-Family Residential Business is being conducted.


“Option(s)” means any options issued pursuant to any Award Plan or any option
granted under the plan of any successor company that replaces or assumes the
Company’s Options.


“Partnership” means Mid-America Apartments, L.P., a Tennessee limited
partnership.






--------------------------------------------------------------------------------




“Partnership Unit(s)” means limited partnership interests of the Partnership.
The holder has the option of requiring the Company to redeem such interests. The
Company may elect to effectuate such redemption by either paying cash or
exchanging Company Shares for such interests.


“Term” has the meaning assigned to it in Section 2 of the Agreement.


“Termination Date” means the date employment of the Employee is terminated.


“Termination Notice” means a written notice of termination of employment by the
Employee or the Company.


“Termination Payment” has the meaning set forth in Section 3(b)(i) of this
Agreement.


“Termination With Cause” means the termination of the Employee’s employment by
the Company for any of the following reasons:


(i)the Employee’s conviction for a felony;


(ii)the Employee’s theft, embezzlement, misappropriation of or intentional
infliction of material damage to the Company’s property or business opportunity;


(iii)the Employee’s intentional breach of the noncompetition provisions
contained in Section 4 of this Agreement; or


(iv)the Employee’s ongoing willful neglect of or failure to perform his duties
hereunder or his ongoing willful failure or refusal to follow any reasonable,
unambiguous duly adopted written direction of the Company, if such willful
neglect or failure is materially damaging or materially detrimental to the
business and operations of the Company; provided that the Employee shall have
received written notice of such failure and shall have continued to engage in
such failure after 30 days following receipt of such notice from the board,
which notice specifically identifies the manner in which the Company believes
that the Employee has engaged in such failure.


For purposes of this subsection, no act, or failure to act, shall be deemed
“willful” unless done, or omitted to be done, by the Employee not in good faith,
and without reasonable belief that such action or omission was in the best
interest of the Company.


“Termination Without Cause” means the termination of the Employee’s employment
by the Company for any reason other than Termination With Cause, or termination
by the Company due to the Employee’s death or Permanent Disability.


“Threshold Amount” means three times the Employee’s “base amount” within the
meaning of Section 280G(b)(3) of the Code.


“Uniform Arbitration Act” means the Uniform Arbitration Act, Tennessee Code
Annotated § 29-5-391 et seq., as amended.


“Voluntary Termination” means the Employee’s voluntary termination of his
employment for any reason other than Good Reason. If the Employee gives a
Termination Notice of Voluntary Termination and, prior to the Termination Date,
the Employee voluntarily refuses or fails to provide substantially the same
level of services previously provided by the Employee to the Company for a
period greater than two consecutive weeks, the Voluntary Termination shall be
deemed to be effective as of the date on which the




--------------------------------------------------------------------------------




Employee so ceases to carry out his duties. Voluntary refusal to perform
services shall not include taking accrued and unused vacation, the Employee’s
failure to perform services on account of his illness or the illness of a member
of his immediate family, provided such illness is adequately substantiated at
the reasonable request of the Company, or any other absence from service with
the written consent of the Board.


2.    Term; Termination. The term of this Agreement shall be one year and shall
commence on the date hereof and shall be extended automatically, for so long as
the Employee remains employed by the Company hereunder, the first day of each
month beginning January 1, 201_ for an additional one-month period (such period,
as it may be extended from time to time, being herein referred to as the
“Term”), unless terminated by the Employee as a Voluntary Termination or
otherwise terminated earlier in accordance with the terms of this Agreement, to
the effect that on the first day of each month, the remaining term of this
Agreement and the Employee’s employment hereunder shall be one year.


3.    Change in Control.


(a)    Termination in Connection with a Change in Control. Notwithstanding any
other provision in this Agreement or any other agreement pre-dating this
Agreement between the Company and the Employee, in the event of a Change in
Control Termination, the Company shall, on the Termination Date in respect of
such Change in Control Termination, pay the Employee, in addition to any Base
Salary earned but not paid through the Termination Date and any amounts due
pursuant to Award Plans and Benefit Plans including, without limitation, the pro
rata amount of the Employee’s anticipated bonus for the fiscal year in which the
Employee’s employment is so terminated, the compensation and benefits set forth
in Section 3(b).


(b)    Compensation and Benefits.


(i)    A Termination Payment shall be paid which is equal to the sum of _____
times the Employee’s annual base salary in effect on the Termination Date plus
_____ times the average annual cash bonus paid to the Employee for the two
immediately preceding fiscal years, under this Agreement or otherwise
(“Termination Payment”). Notwithstanding Section 3(a), the Termination Payment
shall be calculated and paid immediately prior to the closing of the
transactions constituting a Change in Control if the Employee receives notice
prior to the Change in Control that his employment will be terminated on or
after the Change in Control.


(ii)    The Employee acknowledges that pursuant to the terms of the Benefit
Plans, he is not eligible to continue to participate in the Benefit Plans as a
former employee, except as a participant in the medical, dental, and vision
plans for which the Employee was enrolled in at the time of Termination as
provided by the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), or by state-law continuation of coverage rules. If the
Employee is entitled to COBRA or state-law continuation coverage, then the
Company shall provide the Employee with a lump sum payment equal to [__] months
of the Company’s monthly contribution to the medical, dental, and vision plans
in which the Employee was enrolled in immediately prior to the Termination Date.
The Company’s monthly contribution shall be determined by averaging the
Employer’s monthly contribution over the twelve (12) month period immediately
preceding Termination.


(iii)    The Company shall also pay to the Employee all legal fees and expenses
incurred by the Employee as a result of a termination described in Section 3(a)
of this Agreement (including all such fees and expenses, if any, incurred in
contesting or disputing any such termination or in seeking to obtain or enforce
any right or benefit provided by this Agreement.






--------------------------------------------------------------------------------




(c)    Additional Limitation.


(i)    Anything in this Agreement to the contrary notwithstanding, in the event
that the Employee’s Change in Control Benefits, calculated in a manner
consistent with Section 280G of the Code and the applicable regulations
thereunder, would be subject to the excise tax imposed by Section 4999 of the
Code, the following provisions shall apply:


(1)    If the Change in Control Benefits, reduced by the sum of (A) the Excise
Tax and (B) the total of the federal, state, and local income and employment
taxes payable by the Employee on the amount of the Change in Control Benefits
which are in excess of the Threshold Amount, are greater than or equal to the
Threshold Amount, the Employee shall be entitled to the full amount of Change in
Control Benefits.
(2)    If the Threshold Amount is less than (x) the Change in Control Benefits,
but greater than (y) the Change in Control Benefits reduced by the sum of (A)
the Excise Tax and (B) the total of the federal, state, and local income and
employment taxes on the amount of the Change in Control Benefits which are in
excess of the Threshold Amount, then the Change in Control Benefits shall be
reduced (but not below zero) to the extent necessary so that the sum of all
Severance Payments shall not exceed the Threshold Amount. In such event, the
Change in Control Benefits shall be reduced in the following order: (i) cash
payments not subject to Section 409A of the Code; (ii) cash payments subject to
Section 409A of the Code; (iii) equity-based payments and acceleration; and (iv)
non-cash forms of benefits. To the extent any payment is to be made over time
(e.g., in installments, etc.), then the payments shall be reduced in reverse
chronological order.
(ii)    The determination as to which of the alternative provisions of Section
3(c) above shall apply to the Employee shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Employee
within 15 business days of the Termination Date, if applicable, or at such
earlier time as is reasonably requested by the Company or the Employee. For
purposes of determining which of the alternative provisions of Section 3(c)
above shall apply, the Employee shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in the
state and locality of the Employee’s residence on the Termination Date, net of
the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes. Any determination by the Accounting
Firm shall be binding upon the Company and the Employee.


4.    Noncompetition. During the Term, the Employee shall not, other than
through the Company or affiliates of the Company, own any interest in any
Multi-Family Residential Property (other than Multi-Family Residential Property
in which the Company or the Partnership has an ownership interest), as partner,
shareholder or otherwise, or engage in the Multi-Family Residential Business,
directly or indirectly, for his own account or for the account of others, either
as an officer, director, shareholder, owner, partner, promoter, employee,
consultant, advisor, agent, manager, or in any other capacity. For a period of
one year after a Change in Control Termination, the Employee shall not own any
interest in any Multi-Family Residential Property as partner, shareholder or
otherwise, or directly or indirectly, for his own account or for the account of
others, either as an officer, director, promoter, employee, consultant, advisor,
agent, manager, or in any other capacity, engage in the Multi-Family Residential
Business within 35 miles of any Multi-Family Residential Property owned by the
Company or the Partnership at the time of termination of employment.


The Employee agrees that damages at law for violation of the restrictive
covenant contained herein would not be an adequate or proper remedy to the
Company, and that should the Employee violate or threaten




--------------------------------------------------------------------------------




to violate any of the provisions of such covenant, the Company, its successors
or assigns, shall be entitled to obtain a temporary or permanent injunction, as
appropriate, against the Employee in any court having jurisdiction over the
person and the subject matter, prohibiting any further violation of any such
covenants. The Parties agree to personal jurisdiction in the courts located in
Shelby County, Tennessee, and agree that venue is appropriate in said County.
The injunctive relief provided herein shall be in addition to any award of
damages, compensatory, exemplary or otherwise, payable by reason of such
violation. The Employee agrees that the Company will be entitled to recover
attorney fees and costs incurred as a result of the Employee’s breach of this
Agreement.


Furthermore, the Employee acknowledges that this Agreement had been negotiated
at arms’ length by the parties, neither being under any compulsion to enter into
this Agreement, and that the foregoing restrictive covenant does not in any
respect inhibit his ability to earn a livelihood in his chosen profession
without violating the restrictive covenant contained herein. The Company by
these presents has attempted to limit the Employee’s right to compete only to
the extent necessary to protect the Company from unfair competition. The Company
recognizes, however, that reasonable people may differ in making such a
determination. Consequently, the Company agrees that if the scope or
enforceability of the restricted covenant contained herein is in any way
disputed at any time, a court or other trier of fact may modify and enforce the
covenant to the extent that it believes to be reasonable under the circumstances
existing at the time.


5.    Employment Status. The parties acknowledge that the Employee is an “at
will” employee of the Company and has not contractual right to continued
employment or compensation in the event of termination of the Employee’s
employment for any reason or no reason at all, other than as set forth in this
Agreement. The parties acknowledge and agree that the Employee is not an
independent contractor. Any payments made to the Employee by the Company
pursuant to this Agreement shall be treated for federal and state payroll tax
purposes as payments made to a Company employee, irrespective of whether such
payments are made subsequent to the Termination Date.


6.    Notices. All notices or deliveries authorized or required pursuant to this
Agreement shall be deemed to have been given when in writing and personally
delivered or when deposited in the U.S. mail, certified, return receipt
requested, postage prepaid, addressed to the parties at the following addresses
or to such other addresses as either may designate in writing to the other
party:
    
To the Company:        6584 Poplar Avenue
Suite 300
Memphis, TN 38138
Attn: Corporate Secretary


To the Employee:        Employee Name
Employee Address


7.    Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof and shall not be
modified in any manner except by instrument in writing signed, by or on behalf
of, the parties hereto; provided, however, that any amendment or termination of
the covenant of noncompetition in Section 4 must be approved by a majority of
the Directors of the Company other than the Employee, if the Employee is then a
director of the Company. This Agreement shall be binding upon and inure to the
benefit of the heirs, successors and assigns of the parties hereto.


8.    Arbitration. Except for requests for injunctive relief and for damages
under Section 4, Noncompetition, any controversy concerning or claim arising out
of or relating to this Agreement shall be




--------------------------------------------------------------------------------




settled by final and binding arbitration in Memphis, Shelby County, Tennessee at
a location specified by the party seeking such arbitration.


(a)    The Arbitrators. Any arbitration proceeding shall be conducted by three
(3) Arbitrators and the decision of the Arbitrators shall be binding on all
parties. Each Arbitrator shall have substantial experience and expert competence
in the matters being arbitrated. The part desiring to submit any matter relating
to this Agreement to arbitration shall do so by written notice to the other
party, which notice shall set forth the items to be arbitrated, such party’s
choice of Arbitrator, and such party’s substantive position in the arbitration.
The party receiving such notice shall, within fifteen (15) days after receipt of
such notice, appoint an Arbitrator and notify the other party of its appointment
and of its substantive position. The Arbitrators appointed by the parties to the
Arbitration shall select an additional Arbitrator meeting the aforedescribed
criteria. The Arbitrators shall be required to render a decision in accordance
with the procedures set forth in Subparagraph (b) below within thirty (30) days
after being notified of their selection. The fees of the Arbitrators shall be
equally divided amongst the parties to the arbitration.


(b)    Arbitration Procedures. Arbitration shall be conducted in accordance with
the Uniform Arbitration Act, except to the extent the provisions of such Act are
modified by this Agreement or the subsequent mutual agreement of the parties.
Judgment upon the award rendered by the Arbitrator(s) may be entered in any
court having jurisdiction thereof. Any party hereto may bring an action,
including a summary or expedited proceeding, to compel arbitration of any
controversy or claim to which this provision applies in any court having
jurisdiction over such action in Shelby County, Tennessee, and the parties agree
that jurisdiction and venue in Shelby County, Tennessee are appropriate and
approved by such parties.


9.    Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Tennessee.


10.    Assignment. The Employee acknowledges that his services are unique and
personal. Accordingly, the Employee may not assign his rights or delegate his
duties or obligations under this Agreement, except with respect to certain
rights to receive payments as described in Section 7.


11.    Headings. Headings in this Agreement are for convenience only and shall
not be used to interpret or construe is provisions.


12.    Successors; Binding Agreement. The Company will require any successor to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such assumption and
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle the Employee to compensation from the Company
in the same amount and on the same terms as the Employee would be entitled to
hereunder if the Employee terminates his employment for Good Reason. The
Company’s rights and obligations under this Agreement shall inure to the benefit
of and shall be binding upon the Company’s successors and assigns.


13.    Section 409A.


(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Employee’s “separation from service” within the meaning of Section
409A of the Code, the Company determines that the Employee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Employee becomes entitled to under
this Agreement on account of the Employee’s separation from service would be
considered deferred compensation subject to the 20




--------------------------------------------------------------------------------




percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after the Employee’s separation
from service, or (B) the Employee’s death.


(b)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.


(c)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Employee during the time periods set forth in this Agreement. All reimbursements
shall be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.


(d)    To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment, then such payments or benefits shall be
payable only upon the Employee’s “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).


(e)    The Company makes no representation or warranty and shall have no
liability to the Employee or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.


[The remainder of this page is intentionally left blank.]


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.


MID-AMERICA APARTMENT COMMUNITIES, INC.






By: ____________________________________________
Name:
Title:




Employee:










--------------------------------------------------------------------------------




________________________________________________
Employee Name




